Title: To James Madison from Joseph Wheaton, 26 February 1816
From: Wheaton, Joseph
To: Madison, James


                    
                        
                            Excellent Sir
                        
                        
                            Washington City
                            Feby 26. 1816.
                        
                    
                    I am informed by Mr. Graham, that the accountant of the War Department, has reported a ballance due to me, on my accounts in the Quarter Master Generals Department, (exclusive of pay due me for personal Services) Seven thousand, Six hundred dollars, in consequence of which a Mr. Cook is ordered to Richmond, to pay of my due bills. This course leaves it possible to Subject me to Serious inconvenience; if not intended an implied censure, on my official conduct. It is very important that in the payment of those bills, given for Supplies furnished, & Services rendered by various persons; for the Sole benefit of the United States, that each due bill, Should be compared with the voucher & receipt, in my office in Richmond, duplicates of those deposited with the accountant here; by compairing dates, and Sums, impositions (if any) would be detected.
                    I had therefore hoped I Should be permitted to Settle my own transactions in that way. If however after So much responsibility as has been confided to me in the Course of the war, it is in So great a degree lessened by the peace, that I may not pay those debts, permit me to request that I may be ordered to Richmond, to have those payments made in my presence and under my examination. With the Homage of my heart I am Excellent Sir faithfully your obedient Servant
                    
                        Joseph WheatonD Q M Genl.
                    
                    
                        Note. Those due bills were given when Mr. Monroe was Secretary of War, when funds could not be Supplied, & when that course was indispensible to the public Service.
                        
                            J.W.
                        
                    
                